Citation Nr: 1829272	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-34 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Mercy Medical Center on August 20, 2013.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the Cleveland VAMC's decision to deny reimbursement of medical expenses incurred at Mercy Medical Center on August 20, 2013.  The VAMC found that the treatment received by the Veteran was not for an emergent condition and that a VAMC was feasibly available less than 50 miles away.  For the reasons explained below, the Board disagrees with both findings.

***

38 U.S.C. § 1725 authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725(a).  Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is (1) an active participant in VA health care and (2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: (1) he or she is enrolled in the VA health care system; and (2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: (1) he or she is financially liable to the provider of the emergency treatment for that treatment; (2) he or she has no entitlement to care or services under a health-plan contract; (3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

The implementing regulations elaborate on the conditions for payment or reimbursement, including that: (1) emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public, (2) the nature of the treated condition is one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention (i.e. emergent), and (3) VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002.

The United States Court of Appeal for Veterans Claims has indicated that section 17.1002(b) does not require that the treatment the veteran receives from the private facility be for an emergent condition.  Rather, that portion of the regulation requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  The Court stated that "[T]he Board [must] consider the claimant's state of mind at the time she sought private treatment and evaluate her actions in light of what a prudent layperson would do under the same circumstances."  Id. at 266.  To this end, the Court determined that "pain on arrival is relevant."  Id.

A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities."  38 C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  

***

At the outset, the Board notes that the Veteran was not service-connected for any disability at the time of her August 2013 emergency room treatment.  Therefore, she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

VA treatment records show that, in the morning of Tuesday, August 20, 2013, the Veteran called the VA outpatient clinic in Canton, Ohio, and complained of intermittent right shoulder pain radiating into her chest and right arm, which she had had for one week.  She denied current chest or arm pain at the time of the phone call.  Per the relevant treatment note, a VA registered nurse advised the Veteran to seek an emergency room evaluation locally at her own expense or at a facility identified as "WP VAMC ATR."  The Board assumes that this refers to the Wade Park Campus of the Cleveland VAMC, which is around a one-hour drive from Canton.  An addendum reflects that the Veteran went to the emergency room at Mercy Medical Center (MMC), in Canton, for evaluation of her right shoulder pain.  

Treatment records from MMC show that the Veteran reported a 10-day history of right shoulder pain.  She mentioned that she had tried to see her VA primary care provider, but was told by VA to go to the ER, based on her reports right-sided chest pain.  The relevant treatment note shows diagnoses of right shoulder pain, degenerative changes at acromioclavicular joint, and possible muscle spam.

In a March 2014 statement, the Veteran indicated that she was never told that visiting an emergency room would be at her expense.  She further indicated that she recalled being told by a VA nurse that it would be several weeks before she could be seen at the Canton VA clinic and that the Cleveland VAMC would be too far, and that therefore show should immediately go to a local emergency room.  In her October 2014 substantive appeal, the Veteran added that she has a family history of heart conditions and that, based on that history, she felt the need to seek immediate medical attention, as advised by VA personnel.

As noted above, the Board must determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  Resolving doubt in favor of the Veteran, the Board finds that this element is met.  Although her condition turned out to be non-emergent, her decision to seek emergency care was reasonable, particularly in light of her family history of heart conditions and the advice (provided by VA personnel) that she seek an emergency room evaluation.

Similarly, the Board finds that a VA facility was not feasibly available.  The Veteran was advised to seek an emergency room evaluation at a local facility or at the Cleveland VAMC.  The Veteran resides in Canton, Ohio, and the Cleveland VAMC is a one-hour drive from Canton.  Under the circumstances of this case, where the Veteran was led to believe that her symptoms were cardiac in nature and therefore requiring urgent care, it is not reasonable to require that the Veteran drive to a VA facility one-hour away for treatment.  Resolving doubt in favor of the Veteran, the Board finds that a VA facility was not feasibly available.

However, a review of the record fails to reveal evidence that the Veteran is financially liable to the provider of the emergency treatment for that treatment.  As this is one of the criteria for entitlement to reimbursement for emergency medical expenses, the Board must remand the Veteran's claim for additional development.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit evidence that she is financially liable to the provider(s) of the emergency treatment in August 20, 2013, for that treatment.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

